Title: To Alexander Hamilton from Rufus Graves, 25 July 1799
From: Graves, Rufus
To: Hamilton, Alexander


          
            Sir,
            Walpole, 25th. July 1799.
          
          Pursuant to your directions, I have convened the Officers of the 16th. United States’ Regiment, at this place, who, by a majority of voices, have nominated Samuel Parker of Exeter, in Newhampshire, a 2d. Lieut. in said Regiment, for their Paymaster. I have, likewise, written, and informed Jacob Sheaff, Esq. of Portsmouth, Agent for the War Department, of the nomination, and Ordered Lieut. Parker, the person nominated, to repair, immediately, to him, and enter into the necessary bonds and qualifications, for the discharge of said Office, agreeably to my directions from the Secretary of War (dated May 29th. 1799.)
           I have, also, nominated Danl. Miserve Durall, a 1st. Lieutenant, in said Regiment, as Adjutant, and Jesse Lull a 2d. Lieutenant, as Quarter Master; who, with Lieutenant Parker, are hereby recommended, as suitable characters, to fill the several offices, to which they have been respectively nominated.
          Agreeably to your direction, the Officers have been assigned to the several Districts & subdistricts, as you will see by the enclosed return; a duplicate of which I have addressed to the Secretary of War. I have, likewise, ordered each Officer to repair, without delay, to his respective place of Rendezvous, and without waiting for the cloathing, to enter on the business of recruiting, as soon as he shall have received the money appropriated for that purpose, which will be in a very few days.
          As to the distribution of cloathing, I am of opinion, that it will be, at least, as safe, and much less expensive, to deposit the Cloathing, in three places only, to be delivered to the Captains or their respective orders, when wanted, than to distribute it in any other way. The places I would propose for depositing the cloathing, and the quantity at each, are as follows—viz. at the regimental rendezvous, for three companies—at Providence, in Rhode Island, for three companies—and at Westminster, in Vermont, for four Companies—It will be much less expensive for the company in the western subdistrict of Newhampshire, to get their cloathing at Westminster, than at the Regimental Rendezvous—it being only ten miles from Charlestown to Westminster.
          I have the honor to be with very great respect Sir your very humble Sert
          
            R Graves Lt. Col. Commt.
            16th US Regt.
          
          Major General Hamilton
        